UNPUBLISHED

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                                              No. 17-1728


In re: ELIZABETH COLE,

                         Debtor,
--------------------------------------------------------

ELIZABETH COLE; VINCENT LINEBERGER,

                        Plaintiffs – Appellants,

                v.

JAMES B. NUTTER & COMPANY; SUBSTITUTE TRUSTEE SERVICES, INC.,

                        Defendants – Appellees,

                v.

WARREN L. TADLOCK, Standing Chapter 13 Trustee,

                        Trustee.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Graham C. Mullen, Senior District Judge. (3:17-cv-00078-GCM)


Submitted: December 21, 2017                                Decided: December 27, 2017


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.
Affirmed by unpublished per curiam opinion.


Elizabeth Cole, Vincent Lineberger, Appellants Pro Se. Lacey Moore Duskin,
HUTCHENS, SENTER, KELLAM & PETTIT, P.A., Charlotte, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Elizabeth Cole and Vincent Lineberger appeal from the district court’s orders

dismissing their appeal from the bankruptcy court for failure to timely pay the filing fee as

directed by the court and denying their motion for reconsideration. We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. Cole v. James B. Nutter & Co., No. 3:17-cv-00078-GCM (W.D.N.C. Mar.

14, 2017; May 15, 2017); see In re SPR Corp., 45 F.3d 70, 74-75 (4th Cir. 1995)

(explaining factors court should consider before dismissal).       We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                             3